Case: 15-11110   Date Filed: 11/16/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 15-11110
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 4:14-cv-00274-MW-CAS



CONRAAD L. HOEVER,

                                                         Plaintiff-Appellant,

                                versus

H. ANDREWS,
Colonel Chief of Security,
C. CHASON,
Assistant Warden of Operations,
P. GRICE,
Classification Supervisor,
E. HOWARD,
Correctional Supervisor,
FLORIDA DEPARTMENT OF CORRECTIONS,

                                                      Defendants-Appellees.

                     ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________
                        (November 16, 2015)
                Case: 15-11110       Date Filed: 11/16/2015      Page: 2 of 3


Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

       Conraad Hoever, a Florida prisoner proceeding pro se, appeals the dismissal

of his third amended complaint, filed pursuant to 42 U.S.C. § 1983, for failure to

state a claim upon which relief could be granted. On appeal, Hoever argues that

the third amended complaint alleges facts sufficient to state a claim for retaliation

under the First Amendment. After review,1 we affirm.

       The third amended complaint does not name E. Howard as a defendant and

does not include any allegations of fact relating to Howard. Hoever has therefore

abandoned any claim against Howard in this action. C.f. Dresdner Bank AG v.

M/V OLYMPIA VOYAGER, 463 F.3d 1210, 1215 (11th Cir. 2006) (quotation

omitted) (“An amended pleading supersedes the former pleading; the original

pleading is abandoned by the amendment, and is no longer a part of the pleader's

averments against his adversary.”).

       As to the remaining three defendants, to state a First Amendment retaliation

claim under 42 U.S.C. § 1983, the third amended complaint must adequately

allege: (1) that Hoever’s speech or act was constitutionally protected; (2) that the

defendants’ retaliatory conduct adversely affected the protected speech; and (3)


       1
        We review de novo a sua sponte dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii). Dimanche v. Brown, 783 F.3d 1204, 1214 (11th Cir. 2015).


                                               2
              Case: 15-11110     Date Filed: 11/16/2015    Page: 3 of 3


that there is a causal connection between the retaliatory actions and the adverse

effect on the speech. See Douglas v. Yates, 535 F.3d 1316, 1321 (11th Cir. 2008).

The third amended complaint fails to allege facts to support Hoever’s conclusion

that his transfer to a different prison adversely affected his protected speech and

that the defendants were subjectively motivated to transfer Hoever because he

complained of the conditions of his confinement. See Smith v. Mosley, 532 F.3d

1270, 1278 (11th Cir. 2008) (“The causal connection inquiry asks whether the

defendants were subjectively motivated to discipline because [the prisoner]

complained of some of the conditions of his confinement.”). Absent non-

conclusory allegations supporting two of the three elements of a retaliation claim,

the third amended complaint fails to state a claim on which relief may be granted.

      AFFIRMED.




                                          3